It is ordered and adjudged by this court, that the judgment of the said court of appeals be and *519the same is hereby reversed on the authority of Cincinnati Polyclinic v. Batch, 92 Ohio St., 415.
It is, therefore, ordered and adjudged that this cause be remanded to the court of appeals with instructions to Consider the petition in error and bill of exceptions in the cause, and for further proceedings according to law.

Judgment reversed and cause remanded.

Nichols, C. J., Jones, Matthias, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.